DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for reconsideration responsive to the non-final Office Action dated October 1, 2020 was submitted on March 1, 2021.  Claims 1-7, 19 and 20 are currently pending.
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejections of claims 1-7, 19 and 20 have been fully considered and are persuasive.  These rejections have therefore been of withdrawn. 
Applicant's arguments regarding the 35 U.S.C. §103 rejection of claims 1-7, 19 and 20 have been fully considered but they are not persuasive.  These rejections have therefore been maintained as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Imam et al. (U.S. Patent No. 7,632,565 B1, cited in previous Office Action) in view of Jones et al. (U.S. Patent No. 9,623,952 B1, cited in previous Office Action) and either of Bucaro et al. (U.S. Patent No. 5,642,445, cited in previous Office Action) or Hayes et al. (U.S. Patent Application Publication No. 2017/0072638 A1, cited in previous Office Action) and further in view of Flener et al. (U.S. Patent Application Publication No. 2014/0230336 A1).
Regarding claim 1, Imam discloses a method, comprising: determining a target acoustic profile (col. 5, lines 24-26 of Imam, composite constructed to exhibit acoustic damping across a frequency band which is an acoustic profile); determining a plurality of metallic foam layer characteristics based on the target acoustic profile, the plurality of metallic foam layer characteristics comprising: a metallic foam layer composition; a metallic foam layer pore density (col. 5, lines 27-34 of Imam, acoustic damping characteristics of porous metal organic polymer composites determined by metal and pore size which is related to pore density; col. 5, lines 34-38 of Imam, several sheets may be laminated together); and a metallic foam layer thickness (col. 4, lines 55-62 of Imam, acoustic damping characteristics dependent on thickness of composite); determining a plurality of elastomer characteristics based on the target acoustic profile and the plurality of metallic foam layer characteristics (col. 5, lines 27-34 of Imam, acoustic damping characteristics of porous metal organic polymer composites determined by selected polymer and metal; col. 4, lines 10-26 of Imam, polymers include natural and synthetic rubbers), the plurality of elastomer characteristics comprising: an elastomer composition (col. 5, lines 27-34 of Imam, acoustic damping characteristics of porous metal organic polymer composites determined by selected polymer); and an elastomer saturation level (col. 4, line 63-col. 5, line 16, gas can be included in the composite to enhance damping); providing a metallic foam layer comprising the plurality of determined metallic foam layer characteristics (col. 2, lines 40-44 of Imam); depositing an elastomer comprising the determined elastomer composition into the provided metallic foam layer at the determined elastomer saturation level (col. 3, lines 39-41 of Imam); and coupling the metallic foam layer comprising the deposited elastomer onto an aircraft (col. 5, lines 56-59 of Imam, composites can be used to alter noise properties of aerospace vehicles; use of composite as structural material to alter noise properties of aerospace vehicles would 
Imam does not specifically disclose coupling the metallic foam layer comprising the deposited elastomer onto the exterior surface of the aircraft.  Moreover, Imam discloses using the composite as a structural material to alter noise properties of aerospace vehicles (col. 5, lines 56-59 of Imam) which would necessarily require coupling the composite to the vehicle but does not specifically disclose coupling the composite to an exterior surface of the aerospace vehicle.  Jones, however, discloses disposing a noise absorbing acoustic liner on an outer surface of the fuselage or wings of an aircraft (col. 2, lines 1-4 of Jones).  Jones discloses that the external acoustic liner both inhibits the noise production process and absorbs sound incident on the liner (col. 1, lines 27-33 of Jones).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to couple the acoustic dampening composite material of Imam to the external surfaces of an airplane in order to inhibit the noise production process and absorb sound incident on the surface as taught by Jones (col. 1, lines 27-33 of Jones).  
Imam does not specifically disclose that the target acoustic profile is based on an acoustic environment of an exterior surface of an aircraft during operation.  Bucaro, however, discloses assessing the spatial/spectral details of an acoustic noise field to be controlled by passive means such as interior aircraft cabin noise and developing and implementing optimum acoustic noise reduction systems (col. 1, line 62-col. 2, line 6 of Bucaro).  Hayes similarly discloses measuring sound in the interior of an aircraft and determining a desired set of sound absorption properties based on measurements taken of the sound ([0035]-[0036] of Hayes).  According to Hayes, the method allows for the manufacture of highly customized sound absorbing structures with properties tailored to match sound conditions ([0036] of Hayes).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to assess the spatial/spectral details of the acoustic noise field (i.e., measure the sound) and use that information to determine the optimum characteristics of the composite material in the method of Imam in view of Jones.  One of skill in the art would have been motivated to do so in order to optimize or customize the acoustic noise reduction system to match the noise conditions as taught by Bucaro and Hayes (col. 1, line 62-col. 2, line 6 of Bucaro; [0036] of Hayes).
Imam does not specifically disclose that determining a plurality of elastomer characteristics comprises selecting first and second elastomers based on the target acoustic profile and the determined plurality of metallic foam layer characteristics and selecting a ratio between the first and second elastomers based at least one on the target acoustic profile and the determined foam layer characteristics.  Imam, however, discloses that the resin component can be a blend of resins (col. 3, lines 39-43 of Imam) and that the acoustic damping characteristics of porous metal organic polymer composites are determined by the selected polymer (col. 5, lines 27-34 of Imam).  Flener discloses a methods for reducing vehicle noise using a damping material 
Regarding claim 3, Imam discloses: determining an additional foam layer; and coupling the additional foam layer to the metallic foam layer comprising the deposited elastomer (col. 5, lines 34-38 of Imam, several sheets can be laminated together to form laminate having multiple foam layers).  As set forth above with respect to claim 1, Imam in view of Bucaro or Hayes suggest determining the material characteristics based on a target acoustic profile.
Regarding claim 4, Imam discloses determining a thickness of the additional foam layer based on the target acoustic profile and acoustic characteristics of the metallic foam layer comprising the deposited elastomer (col. 4, lines 53-62 of Imam).
Regarding claim 7, Imam discloses that determining the plurality of metallic foam layer characteristics and determining the plurality of elastomer characteristics are based on desired mechanical energy absorption characteristics of the metallic foam layer comprising the deposited .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imam in view of Jones, either of Bucaro or Hayes and Flener as applied to claim 3 above and further in view of Perrot et al., “Bottom-up approach for microstructure optimization of sound absorbing materials”, The Journal of the Acoustical Society of America 124, 940 (2008) and Wang et al. (U.S. Patent Application Publication No. 2013/0206504 A1).
Regarding claim 5, Imam does not specifically disclose that the additional foam layer is a layer of melamine foam.  Perrot, however, discloses that melamine foam is known to be one of the best acoustic materials in terms of sound absorption and is often used in aeronautic applications (pg. 946, right column, 1st full paragraph of Perrot).  Wang discloses thermal acoustic sections for aircraft comprising porous layers having different acoustic characteristics wherein one of the layers is melamine foam ([0024] of Wang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a layer of melamine foam in the composite laminate of Imam.  One of skill in the art would have been motivated to do so in order to improve the sound absorption properties of the laminate as taught by Perrot (pg. 946, right column, 1st full paragraph of Perrot).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imam in view of Jones, either of Bucaro or Hayes and Flener as applied to claim 1 above and further in view of Nazhipkyzy et al. (“Influence of Superhydrophobic Properties on Deicing”, Journal of Engineering Physics and Thermophysics, Volume 89, Issue 6, pp 1476–1481, November 2016, cited in previous Office Action).
Regarding claim 6, neither Imam, Jones, Bucaro or Hayes specifically disclose coating the metallic foam layer with a superhydrophobic fluorinated coating layer on a surface of the metallic foam layer opposite the exterior surface of the aircraft.  Nazhipkyzy, however, discloses coating exterior surfaces of an aircraft with a superhydrophobic fluorinated coating (Abstract of Nazhipkyzy).  According to Nazhipkyzy, the coating provided a low adhesion surface which facilitated ice removal (Abstract of Nazhipkyzy).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide a superhydrophobic fluorinated coating on a surface of the composite opposite the exterior surface of the aircraft in the modified method in order to facilitate the removal of ice from the surface as taught by Nazhipkyzy (Abstract of Nazhipkyzy).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imam in view of Jones, either of Bucaro or Hayes and Flener as applied to claim 1 above and further in view of Zhang (“Heat-insulating Materials and Sound-absorbing Materials”, in Building Materials in Civil Engineering, Woodhead Publishing Ltd., Chapter 12, pp. 304-316, 2011).
Regarding claim 2, none of the cited references specifically disclose that determining the target acoustic profile comprises determining a target absorption coefficient.  Imam, however, discloses that the sound absorbing property of the composite (i.e., acoustic damping) is determined by the polymer, metal and pore size of the material (col. 5, lines 24-26 of Imam).  Zhang discloses that the absorption coefficient of a material is the main indicator used to evaluate the sound absorbing property of a material (pg. 312 of Zhang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine the sound absorption coefficient of the composite material as a measure of acoustic damping in the modified method.  Moreover, as set forth in the MPEP, the rationale 
None of the cited references specifically discloses that determining the target acoustic profile comprises a target peak frequency and a target frequency width.  Imam, however, discloses that the composite is constructed to exhibit acoustic damping across frequency band (col. 5, lines 24-31 of Imam).  The frequency band would necessarily have width or range of frequencies.  Imam therefore suggests determining the frequency width.  In addition, the measured acoustic profile suggested by Bucaro or Hayes would necessarily have a peak or maximum frequency.  Hayes, for example, discloses measuring sound amplitude as a function of sound frequency.  The resulting profile would necessarily include one or more peaks having widths.  Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a target acoustic profile comprising a peak frequency, an absorption coefficient and a frequency width.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imam in view of Perrot, Wang, Jones, either of Bucaro or Hayes, Zhang and Flener.
Regarding claim 19, Imam discloses a method comprising: determining a target acoustic profile (col. 5, lines 24-26 of Imam, composite constructed to exhibit acoustic damping across a frequency band); determining a plurality of metallic foam layer characteristics based on a target acoustic profile, the plurality of metallic foam layer characteristics comprising: a metallic foam layer composition; a metallic foam layer pore density (col. 5, lines 27-34 of Imam, acoustic damping characteristics of porous metal organic polymer composites determined by metal and pore size which is related to pore density; col. 5, lines 34-38 of Imam, several sheets may be laminated together); and a metallic foam layer thickness (col. 4, lines 55-62 of Imam, acoustic damping characteristics dependent on thickness of composite); determining a plurality of elastomer characteristics based on the target acoustic profile and the metallic foam layer characteristics (col. 5, lines 27-34 of Imam, acoustic damping characteristics of porous metal organic polymer composites determined by selected polymer and metal; col. 4, lines 10-26 of Imam, polymers include natural and synthetic rubbers), the plurality of elastomer characteristics comprising: an elastomer composition (col. 5, lines 27-34 of Imam, acoustic damping characteristics of porous metal organic polymer composites determined by selected polymer); and an elastomer saturation level (col. 4, line 63-col. 5, line 16, gas can be included in the composite to enhance damping); providing a metallic foam layer comprising the plurality of determined metallic foam layer characteristics (col. 2, lines 40-44 of Imam); depositing an elastomer having the determined elastomer composition into the provided metallic foam layer at the determined elastomer saturation level (col. 3, lines 39-41 of Imam); and coupling the metallic foam layer comprising the deposited elastomer onto an aircraft (col. 5, lines 56-59 of Imam, 
Imam does not specifically disclose: determining an additional foam layer comprising melamine foam based on the target acoustic profile; and coupling the additional foam layer to the metallic foam layer comprising the deposited elastomer.  Perrot, however, discloses that melamine foam is known to be one of the best acoustic materials in terms of sound absorption and is often used in aeronautic applications (pg. 946, right column, 1st full paragraph of Perrot).  Wang discloses thermal acoustic sections for aircraft comprising porous layers having different acoustic characteristics wherein one of the layers is melamine foam ([0024] of Wang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a layer of melamine foam in the composite laminate of Imam.  One of skill in the art would have been motivated to do so in order to improve the sound absorption properties of the laminate since melamine foam is one of the best acoustic materials in terms of sound absorption as taught by Perrot (pg. 946, right column, 1st
Imam also does not specifically disclose coupling the metallic foam layer comprising the deposited elastomer onto the exterior surface of the aircraft.  Moreover, Imam discloses using the composite as a structural material to alter noise properties of aerospace vehicles (col. 5, lines 56-59 of Imam) which would necessarily require coupling the composite to the vehicle but does not specifically disclose coupling the composite to an exterior surface of the aerospace vehicle.  Jones, however, discloses disposing a noise absorbing acoustic liner on an outer surface of the fuselage or wings of an aircraft (col. 2, lines 1-4 of Jones).  Jones discloses that the external acoustic liner both inhibits the noise production process and absorbs sound incident on the liner (col. 1, lines 27-33 of Jones).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to couple the acoustic dampening composite material of Imam in view of Wang and Perrot to the external surfaces of an airplane in order to inhibit the noise production process and absorb sound incident on the surface as taught by Jones (col. 1, lines 27-33 of Jones).  
Imam also does not specifically disclose that the target acoustic profile is based on an acoustic environment of an exterior surface of an aircraft during operation.  Bucaro, however, discloses assessing the spatial/spectral details of an acoustic noise field to be controlled by passive means such as interior aircraft cabin noise and developing and implementing optimum acoustic noise reduction systems (col. 1, line 62-col. 2, line 6 of Bucaro).  Hayes similarly discloses measuring sound in the interior of an aircraft and determining a desired set of sound absorption properties based on measurements taken of the sound ([0035]-[0036] of Hayes).  According to Hayes, the method allows for the manufacture of highly customized sound absorbing structures with properties tailored to match sound conditions ([0036] of Hayes).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date 
None of the cited references specifically disclose that determining the target acoustic profile comprises determining a target absorption coefficient.  Imam, however, discloses that the frequency and bandwidth of the acoustic damping is determined by the polymer, metal and pore size of the material (col. 5, lines 24-26 of Imam).  Imam therefore discloses evaluating the acoustic damping (i.e., the sound absorbing property) of the composite material.  Zhang discloses that the absorption coefficient of a material is the main indicator used to evaluate the sound absorbing property of a material (pg. 312 of Zhang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine the sound absorption coefficient of the composite material in order to evaluate the sound absorbing property of the material in the modified method.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In 
None of the cited references specifically discloses that determining the target acoustic profile comprises a target peak frequency and a target frequency width.  Imam, however, discloses that the composite is constructed to exhibit acoustic damping across frequency band (col. 5, lines 24-31 of Imam).  The frequency band would necessarily have width or range of frequencies.  Imam therefore suggests determining the frequency width.  In addition, the measured acoustic profile suggested by Bucaro or Hayes would necessarily have a peak or maximum frequency.  Hayes, for example, discloses measuring sound amplitude as a function of sound frequency.  The resulting profile would necessarily include one or more peaks having widths.  Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a target acoustic profile comprising a peak frequency, an absorption coefficient and a frequency width.
Imam does not specifically disclose that determining a plurality of elastomer characteristics comprises selecting first and second elastomers based on the target acoustic profile and the determined plurality of metallic foam layer characteristics and selecting a ratio between the first and second elastomers based at least one on the target acoustic profile and the determined foam layer characteristics.  Imam, however, discloses that the resin component can be a blend of resins (col. 3, lines 39-43 of Imam) and that the acoustic damping characteristics of porous metal organic polymer composites are determined by the selected polymer (col. 5, lines 27-34 of Imam).  Flener discloses a methods for reducing vehicle noise using a damping material 
Regarding claim 20, the cited references do not specifically disclose that the target peak frequency is within a range of 1480 Hz and 2840 Hz and the target absorption coefficient is at least 0.99 at the target peak frequency.  Imam, however, discloses acoustic damping across a frequency band residing within a range of 0.001-80 kHZ (col. 5, lines 24-26 of Imam).  Imam therefore clearly teaches a frequency range (i.e., 0.001-80 kHZ) that overlaps with that recited in claim 20 (i.e., 1480 Hz and 2840 Hz) which would render the claimed frequency obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).  Regarding the target absorption coefficient, Imam discloses acoustic damping across a frequency range (col. 5, lines 24-25) but does not specifically disclose that the target absorption coefficient is at least 0.99 at the target peak frequency.  Wang, however, discloses providing sound insulation for an .
Response to Arguments
The applicant asserts that Flener does not disclose that the polymers are selected based on the target acoustic profile and the foam layer characteristics as recited in claims 1 or 19 (pp. 9-11 of the response).  Flener, however, discloses that the components used in the sound damping foam formulations may be varied to yield the desired characteristics (Abstract, [0041] of Flener).  Imam discloses constructing a resin impregnated metal foam to exhibit acoustic damping across a frequency band (i.e., an acoustic profile) wherein the precise frequency band is determined by the selected polymer, metal, pore size and percent foam density (i.e., foam characteristics) (col. 5, lines 24-30 of Imam).  The combination of Imam and Flener would therefore suggest selecting polymers based on the target acoustic profile and the foam layer characteristics.
The applicant also asserts that Flener does not disclose selecting a ratio between the elastomers based on the target acoustic profile and the determined foam layer characteristics as recited in claims 1 or 19 (pp. 9-11 of the response).  Flener, however, discloses that the relative proportions of the components of the formulation may be varied to yield the desired characteristics of the resulting foam produced therefrom ([0041] of Flener).  Determining the “relative proportion” of the two materials would necessarily involve determining the ratio since the amount of A relative to the amount of B is the quantitative relation between the two amounts. Imam discloses constructing a resin impregnated metal foam to exhibit acoustic damping across 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746